UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6570



THEODORE J. WILLIAMS,

                                              Plaintiff - Appellant,

          versus


MACK JARVIS; DANIEL L. STIENEKE; HATTIE
PIMPONG; LINWOOD E. STANCILL; JOHN TAYLOR;
HUGH MARTIN; CARL BATTLE; ZEB HEATH; HAROLD
SMALLS; JOHN MILLS; ROOSEVELT STRICKLAND; JIM
BEANE; DONALD PEACH; CAROL WHITAKER; PHIL
HOLHOUSER;   FRED   B.   MURCHISON;   WILLIAM
SOUTHERN; DAVID BOBO; MITCH JOHNSON,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge. (CA-99-25-5-BO)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Theodore J. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Theodore J. Williams appeals the district court’s order dis-

missing as frivolous his 42 U.S.C.A. § 1983 (West Supp. 1999) com-

plaint. We have reviewed the record and the district’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Williams v. Jarvis, No. CA-99-25-5-BO

(E.D.N.C. Apr. 5, 1999).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2